ON MOTION
RODGERS, Justice.
The appellant, Willie Mae Martin, appealed to this Court from a conviction and sentence given in the Circuit Court of Choctaw County, Mississippi. The record was duly filed August 27, 1968, but the appellant filed no brief in compliance with Rule 7 of the Rules of this Court. Thereafter, on October 7, 1968, the appellant filed a motion to remand to the Circuit Court, in which it is alleged: “Appellant’s present counsel now find that there are not adequate grounds in the record to support an' appeal.” The motion concludes as follows: “WHEREFORE, appellant respectfully requests that this case be remanded to the Circuit Court of Choctaw County to consider the Motion to Vacate.”
The State of Mississippi has filed an answer to the foregoing motion in which the State moves the Court to dismiss the appeal in this case for the failure of appellant to file proper brief.
We are of the opinion that the motion to dismiss the appeal should be sustained and the motion to remand should be overruled.
The motion to remand is hereby overruled, and the motion to dismiss the appeal is sustained. The appeal in this case is hereby dismissed.
Appeal dismissed.
All Justices concur.